DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 06/30/2022 overcomes the objection to claim 6 for informalities. 
Applicant’s arguments, filed 06/30/2022, with respect to the rejection of claims 1-12 and 15-20 under 35 USC 103 have been fully considered and are persuasive. Claims 1-20 are being allowed as set forth below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations as recited in the independent claims. As noted above, Applicant’s arguments regarding the Huang, Smowton and other references cited in the previous rejection have been found persuasive. Additionally, Gao  and Leung (“Face Recognition Using Line Edge Map”, IEEE, 2002) teach a face prefiltering technique which speeds up a searching process by reducing the number of candidates for matching, but does not expressly teach or suggest parallel comparison of a distance matrix of a normalized detected image with distance matrices of stored normalized images by a plurality of processers each using a different face recognition algorithm, as claimed.  Independent claims 1 and 17 and their respective dependent claims are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668